Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4 and 7 are objected to because of the following informalities:  
Claim 1, last line “the Total” should be - -a Total- -, while it is understood that impulse rings by nature have a pitch deviation this would still be the first recitation of the feature in the claim and to be more accurate it should read reference “a” Total Pitch Deviation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the stator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe. USP 7,592,798. 
Regarding claim 1, Yabe discloses a magnetic impulse ring (see 25/27 in fig. 2) having a central axis and comprising: a target holder (25, (33 in fig. 9)) and a target (27, (34 in fig. 9)) that is fixed to the target holder (25, (33 as in fig. 9)), the target comprising a plurality of alternating South and North magnetic poles (see 27 in fig. 3) and being adapted to cooperate with magnetic detection means (see 28 in fig. 8 or 32 as in fig. 9) for tracking the rotation of the magnetic impulse ring around its central axis, and wherein a single pitch deviation is equal to or smaller than ± 0.2% (see column 21, lines 62-63).
Yabe is silent with regards to the total pitch deviation and thus does not explicitly disclose that a Total Pitch Deviation (TPD) of the magnetic impulse ring is less than or equal to 0.5%.
However, the total pitch deviation, whether it be in a magnet or a gear, is a measurement of the accuracy of the part, thus the claim recitation is stating that the accuracy of part is within 0.5% of the ideal configuration.  Improvement of the accuracy of a part is not in itself inventive absent any unexpected results that would be achieved by making the part more accurate.  Thus, it would have been obvious to one having 
In addition setting the total pitch deviation to equal to or less than 0.5% would have been and obvious matter of design choice since Applicant has not disclosed that this range solves any particular problem or is for any particular purpose, outside of what would be expected and common knowledge, and regardless of the deviation the impulse ring preforms the same function with only a change to the accuracy of the sensor unit as a whole.  What Applicant states in the disclosure (paragraph 0074) is that the benefit of the total pitch deviation is that it allows for better measurement of the rotational speed and for better control of rotation, leading to longer battery life and reduced CO2 emissions for an engine. However this is what would be expected and thus no unexpected results or benefits have been set forth.  If the magnet is more accurate than the position and speed detected by the sensor would be more accurate, this would lead to better speed control and a more consistent operation of the engine by a user in a vehicle (example the user could better and more consistently maintain a desired speed, a more consistent speed can reduce emissions) and if the magnet is more accurate there would be a better 1 to 1 relationship between one rotation of the magnet relative to the sensor and thus the sensor would detect 1 revolution vs 1.1 revolutions for example, thus the battery life would be more likely to last longer or closer to the desired range.  Since the benefits defined by the Applicant are what would be expected by improving the accuracy (reducing tolerances) the claimed invention is not inventive but rather a matter of obvious and routine optimization of a part to make it more accurate.  Finally, in paragraph 0073 of the disclosure Applicant states that this makes the part more accurate, again making a part more accurate is not inventive absent any unexpected results of which Applicant has not provided.
Regarding claim 2, Yabe discloses that the target comprises anilco or ferrite or rare earth powder embedded in a matrix of resin or plastic or rubber (the use of magnetic powder, including ferrite and rare earth materials, held in a plastic resin to make the target/magnet is disclosed in column 6, line 64-column 7, line 55).
Regarding claim 3, Yabe discloses that the target holder (25) is made from a ferromagnetic material which is of SUS 430 (see col. 37, line 43).
Regarding claim 4, Yabe discloses a bearing unit (figures 1, 8, 9, 10) comprising an inner ring (16a in figure 1 for example); an outer ring (5a), and a magnetic impulse ring (25/27) having: a central axis (see the axis, the broken line, in figure 9), a target holder (25) and a target (27, (34 in fig. 9)) that is fixed to the target holder (25, (33 as in fig. 9)), the target comprising a plurality of alternating South and North magnetic poles (see 27 in fig. 3) and being adapted to cooperate with magnetic detection means (see 28 in fig. 8 or 32 as in fig. 9) for tracking the rotation of the magnetic impulse ring around its central axis, wherein a single pitch deviation is equal to or smaller than ± 0.2% (see column 21, lines 62-63) and the inner ring (16a) and the outer ring (5a) are centered about the central axis of the magnetic impulse ring (see 25/27 in fig. 2 and the rings which are all centered about the central axis of the hub, the central axis is not drawn but would be the middle of 12) which is fixed in rotation with the inner ring.
Yabe is silent with regards to the total pitch deviation and thus does not explicitly disclose that a Total Pitch Deviation (TPD) of the magnetic impulse ring is less than or equal to 0.5%.
However, the total pitch deviation, whether it be in a magnet or a gear, is a measurement of the accuracy of the part, thus the claim recitation is stating that the accuracy of part is within 0.5% of the ideal configuration.  Improvement of the accuracy of a part is not in itself inventive absent any unexpected results that would be achieved by making the part more accurate.  Thus, it would have been obvious to one having ordinary skill in the art to adjust the total pitch deviation within any impulse ring to within a range of equal to or less than 0.5%, since it has been held that where the general conditions of a claim are disclosed (impulse ring with a pitch deviation) in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In other words the range of the claim is defining a part tolerance, setting of a part tolerance is not inventive but rather setting a parameter for the part based on a desired result, in this case the less deviation the greater accuracy of the part and the greater reliability of the sensor output.  See additional explanation in claim 1 above.
Regarding claim 5, Yabe discloses at least one row of rolling elements (17a) arranged between the inner ring (16a) and the outer ring (5a).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yabe, USP 7,592,798, in view of Chaussat, USP 10,132,359. 
Yabe discloses a type of bearing arrangement where the target holder is attached to the inner ring by a tubular portion (see 61 in figure 11 for example) that extends parallel to the central axis.  
Because Yabe discloses a different type of bearing arrangement the reference does not disclose a configuration where target holder comprises an outer tubular portion  extending parallel to the central axis of the magnetic impulse ring and located radially above the outer ring of the bearing with the magnetic impulse ring also being fixed in rotation with the inner ring.
Chaussat teaches a different bearing configuration and sensor element wherein the target holder ((70) comprising an outer tubular portion (71) extending parallel to the central axis (X1) of the magnetic impulse ring (60) and being located radially above the outer ring of the bearing with the magnetic impulse ring (60) being fixed in rotation with an inner ring (30). 
It would have been obvious to one of skill in the art at the time the invention was file to modify the magnetic impulse ring of Yabe so as to include the outer tubular portion extending parallel to the central axis of the impulse ring and radially above the outer ring of the bearing, while still being fixed to the inner ring, as taught by Chaussat, for the predictable result of allowing quick easy access to and between the impulse ring and the detection means during assembling and/or maintenance.  In addition substituting between different known target wheel configurations both used in bearings provides the same predictable result of allowing for rotational detection of the part, the use of different shapes just allowing for different positioning of the detector element to a more advantageous position which can allow for easier maintenance or replacement of the detector unit. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Badey, WO 2005-117244, in view of Yabe, USP 7,592,798. 
Badey discloses an electric machine (see fig. 1) comprising: a rotor (the shaft 2); a magnetic detection means (42), and a magnetic impulse ring (4) having a central axis (X) and a target holder (43), and a target (41) fixed to the target holder, the impulse ring (4) being fixed in rotation with the rotor (rotates with the rotor), the magnetic detection means (42) being associated with the magnetic impulse ring for tracking the rotation of the rotor, the magnetic impulse ring being used to control the rotation position of the rotor (this recitation is not structural limiting, the impulse ring is used to indicate an angular position of the rotor, the information collected from the sensor can be used to tell where the rotor is and if it needs to be repositioned the data can be processed and indicate for the machine to continue to rotate, the claims are limited to the structure of the apparatus not any particular feature on how parts are controlled, the disclosure provides no specifics of a controller and thus this is being treated as the intended function of the arrangement and not structurally limiting). 
Badey fails to disclose the target comprising a plurality of alternating South and North magnetic poles and being adapted to cooperate with magnetic detection means for tracking the rotation of the magnetic impulse ring around its central axis, and  wherein the Total Pitch Deviation (TPD) of the magnetic impulse ring is less than or equal to 0.5%.
Yabe teaches a target of a sensor unit comprising a plurality of alternating North and South magnetic poles (see 27 in fig. 3) and being adapted to cooperate with magnetic detection means (see 28 in fig. 8 or 32 as in fig. 9) for tracking the rotation of the magnetic impulse ring around its central axis, wherein a single pitch deviation is equal to or smaller than ± 0.2% (see column 21, lines 62-63) for the purpose for providing a magnetic encoder system that is highly reliable and capable of being highly accurate (as a result of the lower single pitch deviation)(see column 2, lines 23-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Badey and use any known target wheel configuration including one with alternating poles and corresponding detection means and a single pitch deviation equal to or smaller than ± 0.2% for the purpose for providing a magnetic encoder system that is highly reliable and capable of being highly accurate.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
While addressing a single pitch deviation Yabe is silent with regards to the total pitch deviation and thus does not explicitly disclose that a Total Pitch Deviation (TPD) of the magnetic impulse ring is less than or equal to 0.5%.
However, the total pitch deviation, whether it be in a magnet or a gear, is a measurement of the accuracy of the part, thus the claim recitation is stating that the accuracy of part is within 0.5% of the ideal configuration.  Improvement of the accuracy of a part is not in itself inventive absent any unexpected results that would be achieved by making the part more accurate.  Thus, it would have been obvious to one having ordinary skill in the art to adjust the total pitch deviation within any impulse ring to within a range of equal to or less than 0.5%, since it has been held that where the general conditions of a claim are disclosed (impulse ring with a pitch deviation) in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In other words the range of the claim is defining a part tolerance, setting of a part tolerance is not inventive but rather setting a parameter for the part based on a desired result, in this case the less deviation the greater accuracy of the part and the greater reliability of the sensor output.  See additional explanation in claim 1.
Regarding claim 8, Badey discloses a bearing (35) for supporting in rotation the rotor (2) with respective to the stator (3), the bearing comprising an inner ring (shown but not labeled) and an outer ring (shown but not labeled) and the magnetic impulse ring (4) is fixed in rotation with the inner ring (in figure 1 the ring 4 has a vertical extension that runs to the space between the shaft and the inner ring and thus is sandwiched between the shaft and inner ring and is then fixed in rotation with the inner ring, “fixed in rotation” does not limit the claim to any specific connection between the parts and they must just rotate together, by being on the same shaft and touching the parts rotate together).
Response to Arguments
Applicant’s arguments focus on the value of the Total Pitch Deviation which was previously said to be anticipated by Yabe.  It is agreed that this feature is not anticipated by Yabe.  However, in reviewing both the reference and the instant application this feature is determined to be a design characteristic and directed toward the setting of a tolerance for the part.  In light of this claim 1 has now been rejected under 35 USC 103 as being obvious in view of Yabe, this renders the argument of the application of the reference under 35 USC 102 moot.  The position and reasoning why the feature is a tolerance and obvious is explained in detail in the rejection of claim 1 above.
However, Applicant’s attention is directed toward the newly cited document US PGPub 2012/0158341 which addresses total deviation of a magnet based on a zero-crossing analysis and based on the analysis if the calculated value is less than a predetermined value an error in the detected is reduced, if higher than the predetermined value then what the sensor detects would be off and adjustments need (see paragraphs 0057-0058 for example).  This reference is providing evidence that the more accurate the magnet is made the more likely it is to provide the desired result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656